           1
                                                                                                 MAR 08 2019
           2                                                                                   ^ SUSAN Y.SOOMG
                                                                                                     S DISTRICT COURT
           3                                                                              northern District cf California

           4                                   UNITED STATES DISTRICT COURT

           5                                  NORTHERN DISTRICT OF CALIFORNIA

           6
                UNITED STATES OF AMERICA,
           7                                                           Case No. 3:19-MJ-70356 (JCS)
                                Plaintiffs,
           8
                        V.                                             Charging District's Case No.
           9
                JOSE ARNOLD RUIZ,                                      14-cr-0113 AWI-BAM
          10
                                Defendants,
          11


     oj   12                              COMMITMENT TO ANOTHER DISTRICT

          13          The defendant has been ordered to appear in the Eastern District of California

•c        14   The defendant may need an interpreter for this language: Spanish.
CO   O

S         15          The defendant:            [ ] will retain an attorney.
OQ 'C
B "S
3 s       16                                    [X] is requesting court-appointed counsel.
^    d
T3   C
          17          The defendant remains in custody after the initial appearance.

          18
                      IT IS ORDERED: The United States Marshal must transport the defendant, together with
          19
               a copy of this order, to the charging district and deliver the defendant to the United States Marshal
               for that district, or to another officer authorized to receive the defendant. The Marshal or officer
          20   of the charging district should immediately notify the United States Attorney and the Clerk of the
               Clerk for that district of the defendant's arrival so that further proceedings may be promptly
          21   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
               charging district.
          22
                      IT IS SO ORDERED.
          23
               Dated: March 8, 2019
          24

          25                                                      Joa^h C. Speri
                                                                     lief Magistrate Ji   ^e
          26

          27

          28
